Citation Nr: 9910231	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
31, 1997, for a 100 percent disability evaluation for loss of 
use of both lower extremities due to multiple sclerosis.

2.  Entitlement to an increased evaluation for weakness of 
the right upper extremity with intention tremor due to 
multiple sclerosis, currently evaluated as 40 percent 
disabling.  

3.  Entitlement to an increased evaluation for weakness of 
the left upper extremity due to multiple sclerosis, currently 
evaluated as 40 percent disabling.  

4.  Entitlement to an increased evaluation for loss of 
bladder control, currently evaluated as 30 percent disabling.

5.  Entitlement to a compensable original disability 
evaluation for internuclear ophthalmoplegia.   

6.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for hypertension.

7.  Entitlement to service connection for hearing loss 
secondary to the service-connected disability of multiple 
sclerosis.

8.  Entitlement to service connection for presbyopia 
secondary to the service-connected disability of multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Mother.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1984 until July 
1990. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997, from 
the North Little Rock, Arkansas regional office (RO) of the 
Department of Veterans Affairs (VA) that granted a 60 percent 
evaluation for weakness of the right lower extremity due to 
multiple sclerosis, effective from September 18, 1996; 
granted a 60 percent evaluation for weakness of the left 
lower extremity due to multiple sclerosis, effective from 
September 18, 1996; granted a 40 percent evaluation for 
weakness of the right upper extremity with intention tremor 
due to multiple sclerosis, effective from September 18, 1996; 
and granted a 40 percent evaluation for weakness of the left 
upper extremity due to multiple sclerosis, effective from 
September 18, 1996.  The RO granted service connection for 
tinnitus, evaluated as 10 percent disabling effective from 
September 18, 1996; and granted service connection for 
internuclear ophthalmoplegia evaluated as noncompensable from 
September 18, 1996.  The RO also determined that new and 
material evidence sufficient to reopen the claim for 
hypertension due to multiple sclerosis had not been 
submitted.  The RO denied service connection for hearing loss 
and for presbyopia claimed as vision problems.  The RO 
established basic eligibility to Dependents' Educational 
Assistance from September 18, 1996.  

The RO in a rating decision in March 1998 granted a 100 
percent disability evaluation for loss of use of both lower 
extremities due to multiple sclerosis, effective from 
December 31, 1997.  The evaluation of weakness of the left 
lower extremity due to multiple sclerosis and weakness of the 
right lower extremity due to multiple sclerosis was included 
within the 100 percent evaluation for bilateral loss of use.  
Special monthly compensation was also assigned.  

This matter further arose from a rating decision of April 
1998 that denied an increased evaluation for loss of bladder 
control.  The RO also denied an earlier effective for the 
loss of use of both lower extremities due to multiple 
sclerosis.  


FINDING OF FACTS

1.  After discussion with the veteran, the veteran's 
representative submitted written notification dated February 
9, 1999, of the withdrawal of the May 1998 Notice of 
Disagreement and October 1998 Substantive Appeal both filed 
by Paralyzed Veterans of America, Inc. (PVA).

2.  On February 12, 1999, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the veteran that he wished to withdraw his 
appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant and his representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  

A memorandum dated February 9, 1999, from PVA indicated that 
the veteran was withdrawing his appeal and a written copy of 
the veteran's withdrawal of his appeal was attached.  PVA 
noted that the withdrawal had been discussed with the 
veteran.  PVA also withdrew the May 1998 Notice of 
Disagreement and October 1998 Substantive Appeal that had 
been filed by PVA. 

By fax received on February 12, 1999, the appellant indicated 
that he wished to withdraw his appeal.  In light of these 
communications, the Board finds that the appellant and his 
representative have withdrawn the appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

